      Case 3:18-cr-00356-S Document 52 Filed 07/12/19               Page 1 of 4 PageID 239


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA                       §                                Case 3-18-cr-356-S
                                                §
                                                §
                                                §
 v.                                             §
                                                §
 THOMAS D. SELGAS (1)                           §
 MICHELLE L. SELGAS (2)                         §
 JOHN GREEN (3)                                 §


DEFENDANTS’ MOTION TO SUBMIT SUPPLEMENTAL JUROR QUESTIONNAIRE

TO THE HONORABLE COURT:

        COMES NOW, TOM SELGAS, MICHELLE SELGAS AND JOHN GREEN

(“Defendants”), by and through undersigned counsel, Michael Louis Minns, Ashley Blair Arnett,

John Helms and Mick Mickelson and respectfully moves this Court to supplement the Court’s

written questionnaire, and (2) subsequently distribute the completed questionnaires to counsel for

the parties well enough in advance of voir dire to allow counsel to effectively and efficiently

attempt to seat a jury in this case. Defendant will supplement this Motion with a proposed

supplemental Juror Questionnaire.

                                        INTRODUCTION

        The Defendants are charged in a 3 count 14-page indictment. The Defendants have been

charged with conspiracy to defraud the Government in violation of 18 U.S.C. § 371 and Evasion

of Payment in violation of 26 USC § 7201. Trial in this matter is set for September 23, 2019.

An exhaustive inquiry into each potential juror’s qualifications is Defendant’s only hope for

seating a fair and impartial jury.

                                          ARGUMENT
                                             Page 1 of 4
    Case 3:18-cr-00356-S Document 52 Filed 07/12/19                  Page 2 of 4 PageID 240


      By granting this Motion and requiring each potential juror to complete the proposed

questionnaire, this Court can take a significant step toward ensuring that the specific rights

guaranteed a defendant are exercised in an informed and meaningful fashion in this case.

       The information derived from a questionnaire should expedite voir dire, ensure proper

excusal for cause, promote the judicious use of peremptory challenges, and reduce the likelihood of

prejudicial error. The questionnaire as such will not only benefit both the defense and the

Government in ensuring that a qualified jury is chosen, it is a prerequisite for preserving any

possibility that a fair and impartial jury can be seated. The federal courts have consistently found.

See, e.g., Ramirez v. Stephens, 641 F. App’x 312, 323 (5th Cir.) (citing with approval trial counsel’s

use of juror questionnaires to explore prospective jurors views on death penalty, which

questionnaires were specific, extensive, and “designed to identify and eliminate jurors who would

not be able to fully and fairly consider future dangerousness and mitigation”), cert. denied sub

nom. Ramirez v. Davis, 137 S. Ct. 279, 196 L. Ed. 2d 58 (2016); Mobley v. United States, 379 F.2d

768 (5th Cir. 1967) (information on jury questionnaires was valuable to attorneys’ and court’s

consideration). See also United States v. Fastow, 292 F. Supp. 2d 914 (S.D. Tex. 2003) (ordering

use of juror questionnaire, to be completed by potential jurors in advance of trial, after which court

and counsel for both parties would confer and parties could agree to dismiss prospective jurors

based on answers provided in questionnaires).

      Use of a questionnaire allows a prospective juror an adequate opportunity to reflect on very

personal and complex issues. Not only does the use of a questionnaire permit prospective jurors to

expend considerable time thinking about and formulating meaningful responses to the written

questions posed, but prospective jurors who are exposed to questionnaires are more likely to give

thoughtful, honest, and reflective answers to oral questions posed to them during the voir dire

                                              Page 2 of 4
    Case 3:18-cr-00356-S Document 52 Filed 07/12/19                 Page 3 of 4 PageID 241


process. Specific, meaningful questions presented in a personal manner may reveal biases that the

prospective juror does not even recognize.

                                         CONCLUSION

      A juror questionnaire will provide information necessary to ensure that no improper bias or

prejudice undermines Defendant’s right to a fair trial. For all of these reasons, Defendants

respectfully requests that the Court allow the use of the supplement juror questionnaire.



Respectfully submitted on July 12, 2019.

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1
                                              Houston, Texas 77074
                                              Telephone: (713) 777-0772
                                              Telecopy: (713) 777-0453
                                              Attorneys for John Green




                              CERTIFICATE OF CONFERENCE


The Government defers to the Court’s policy.


                                      /s/ Michael Louis Minns
                                      Michael Louis Minns
                                      Attorney for Defendant, John Green




                                              Page 3 of 4
   Case 3:18-cr-00356-S Document 52 Filed 07/12/19                  Page 4 of 4 PageID 242




                                 CERTIFICATE OF SERVICE

       This is to certify that on this the 12th day of July 2019, a true and correct copy of the above

and foregoing instrument was served upon all counsel of record.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett
                                              Attorney for Defendant, John Green




                                             Page 4 of 4
